Exhibit 10.1

 

 

 

 

June 15, 2006

 

 

Surya N. Mohapatra, Ph.D.

Chairman and Chief Executive Officer

1 Malcom Avenue

Teterboro, New Jersey

 

  RE: Employment Agreement between Quest Diagnostics Incorporated and
Surya N. Mohapatra, effective November 9, 2003 (the “Contract”)

 

Dear Surya:

 

This letter confirms our mutual agreement that the term of your employment
agreement with Quest Diagnostics Incorporated dated November 9, 2003 (the
“Employment Agreement”) as set forth in Section 2(a) of the Employment Agreement
will automatically renew on January 1, 2007 for one year unless either you or
the Company gives written notice to the other party on or before July 31, 2006
of the intention not to so renew the Agreement. As such, Section 2(a) of the
Employment Agreement is modified to reflect this agreement.

 

All other terms of the Employment Agreement shall remain in full force and
effect.

 

Please acknowledge your agreement to this amendment of the Contract by signing a
copy of this letter where indicated below.

 

 

  Sincerely,             Quest Diagnostics Incorporated                  

 

By:

/s/ David Norgard

 

 

On behalf of the Compensation Committee

 

of the Board of Directors

 

 

Agreed to: /s/ Surya N. Mohapatra

Surya N. Mohapatra

 

 

 

 

--------------------------------------------------------------------------------